Order, Supreme Court, New York County (Edward Lehner, J.), entered January 11, 2000, which, in an action for defamation and tortious interference with contract in which counterclaims for tortious interference with business relations and unfair trade practices have been interposed, insofar as appealed from as limited by defendants’ brief, denied defendants’ motion to vacate a prior order granting plaintiffs motion for a default judgment as against the corporate defendant, unanimously affirmed, with costs.
The motion court had previously directed the corporate defendant to appear by attorney, as required by CPLR 321 (a), within 30 days, or face default. Having failed to do so, the default judgment against it was properly granted. There is no merit to defendants’ argument that CCA 1809 (2) entitles the corporate defendant to appear herein by an authorized officer. Concur — Nardelli, J. P., Williams, Tom, Lerner and Friedman, JJ.